Citation Nr: 1506970	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Charles D. Dalton, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to November 1969, with a previous period of active duty for training in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO denied the claims on appeal.  The Board remanded the case, most recently in April 2013, for further evidentiary development and adjudication.  The Board instructed the AOJ to obtain further medical opinion from the audiologist who had conducted the November 2011 VA examination and then re-adjudicate the claims.  The AOJ obtained the identified addendum medical opinion in August 2014 and then provided the Veteran a supplemental statement of the case (SSOC) in August 2014, in which his claims were again denied.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran likely has bilateral hearing loss that is attributable to his period of active military service.

2.  Resolving reasonable doubt in his favor, the Veteran likely has tinnitus that is attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to those issues, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty.  First, the Board notes that private and VA audiology examinations confirm that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran has also been diagnosed with tinnitus.  The Veteran served on active duty from May 1968 to November 1969.  His DD Form 214 indicates that his military occupational specialty was field wireman, and he has stated on multiple occasions that he was exposed to noise during service from his work handling communications for Howitzer operators.  His in-service exposure to acoustic trauma is therefore conceded.  The Veteran has consistently maintained that he first noticed ringing in his ears and loss of hearing acuity in service and has continued to experience the same symptoms from that time to the present.

Relevant evidence consists of the Veteran's service treatment records as well as a private audiological evaluation conducted in March 2006, with a private medical opinion dated in March 2007.  In addition, the Veteran has undergone VA examinations in December 2005 and November 2011, with an addendum opinion added in August 2014.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of trouble hearing or ringing in the ears; audiological examinations conducted during service similarly do not reflect any hearing loss for VA compensation purposes.  Post-service records reflect that, following the filing of the instant claim, the Veteran underwent private audiological evaluation in March 2006, at which time he was diagnosed with bilateral hearing loss.  In a subsequent letter dated in March 2007, the audiologist who had conducted the March 2006 evaluation noted the Veteran's history of noise exposure during service, as well as his diagnosis of hearing loss bilaterally.  The audiologist stated that the Veteran's test results were "consistent with his history of noise exposure."  In so finding, the examiner pointed to the specific pattern of decreased hearing acuity at the 4000 Hertz level, as well as the Veteran's worsened hearing in his left ear, which she noted was "often associated with firearm use in right handed shooters."  The examiner concluded that the most likely etiology of the Veteran's bilateral hearing loss is his in-service noise exposure.

The Veteran was provided VA examination in December 2005 and November 2011, with an addendum opinion added in August 2014.  Report of the December 2005 VA examination reflects that the Veteran reported having been exposed to noise during service from artillery fire and had experienced hearing loss and tinnitus for over twenty years.  However, the examiner found the Veteran's test results to be "inconsistent and unreliable" and declined to offer a clear etiological opinion, stating only that although no current hearing loss could be determined, since the Veteran's hearing was normal at service separation "any hearing loss currently present would not be considered service connected."  To obtain further clarity, the Veteran was provided an additional VA examination in November 2011.  At that time, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus but opined that the disorders are less likely than not related to service.  In so finding, the examiner also pointed to the Veteran's normal hearing at his separation from service and stated that his tinnitus is consistent with hearing loss acquired after his military service.  However, in rendering this opinion, the examiner failed to discuss either the March 2007 private opinion or the Veteran's contentions that he has consistently experienced both hearing loss and tinnitus since service.

To correct this deficiency, and to comport with the Board's April 2013 remand, the AOJ obtained an addendum medical opinion in August 2014.  At that time, the examiner who had conducted the November 2011 evaluation again opined that it was less likely than not that the Veteran's hearing loss or tinnitus was etiologically linked to service.  In so finding, the examiner acknowledged the Veteran's report of in-service noise exposure, as well as the March 2007 private opinion, but nevertheless reasoned that his current hearing loss is not related to service.  In so finding, the examiner again noted that the Veteran's hearing had been normal at his separation from service and pointed out an Institute of Medicine study stating that there is "insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure ... available anatomical and physiological evidence suggest that delayed post exposure noise induced hearing loss is not likely."  She reiterated this reasoning when offering an opinion as to the etiology of the Veteran's tinnitus.  However, the examiner again failed to consider the Veteran's credible reported history of having experienced both hearing loss and tinnitus since service and failed to provide any discussion of the March 2007 private opinion beyond merely acknowledging its presence in the claims file.

Upon consideration of the above evidence, the Board finds that a grant of service connection for bilateral hearing loss and for tinnitus is warranted.  The evidence shows current diagnoses of hearing loss and tinnitus that have been linked to military service.  Specifically, the Veteran's private audiological examiner opined in a March 2007 letter that the Veteran's hearing loss is likely related to acoustic trauma suffered in service.  In that letter, the audiologist specifically considered the Veteran's exposure to noise while in service as well as his reports of continuity of symptomatology of both hearing loss and tinnitus since service.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military occupational specialty of field wireman, as well as with a letter from a fellow soldier dated in July 2005, who corroborated the Veteran's account of having been exposed to Howitzer fire while in service.  The Board further finds credible the Veteran's report of continuously experiencing symptoms of both hearing loss and tinnitus since service.

As noted above, the competent medical evidence has identified that the Veteran carries current diagnoses of both bilateral hearing loss and tinnitus.  The Board acknowledges that in the VA examination reports and addendum opinion, the examiners offered negative etiological opinions concerning the Veteran's hearing loss and tinnitus.  However, those opinions, in essence, are based solely on the negative audiograms conducted during the Veteran's service and fail to contemplate his credible accounts of having experienced both hearing loss and tinnitus consistently since service.  Importantly, the Board notes that the Court has stated, in Hensley v. Brown, that relevant regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  The Board finds that the March 2007 private opinion provides such sufficient evidence, as the audiologist who provided the opinion considered both the Veteran's in-service noise exposure and his reports of continuity of symptomatology in rendering her expert opinion.  Thus, the Board finds that the VA examinations are less probative than the March 2007 private opinion, which both considered the Veteran's credible lay statements and offered a clear rationale for the finding that the Veteran's hearing loss and tinnitus are likely linked to active duty.

Consequently, given that the Veteran is diagnosed with tinnitus and meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385, and because he has credibly testified as to his experiences of noise exposure in service and a continuity of symptomatology since that time, the Board finds that it is as likely as not that the Veteran's currently diagnosed hearing loss and tinnitus are traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


